Name: Commission Regulation (EEC) No 2032/85 of 23 July 1985 amending Regulation (EEC) No 2393/84 on the grant of aid for the use in wine making of concentrated grape must and rectified concentrated grape must in respect of the 1984/85 wine-growing year
 Type: Regulation
 Subject Matter: plant product;  economic policy;  food technology
 Date Published: nan

 No L 192/8 Official Journal of the European Communities 24. 7. 85 COMMISSION REGULATION (EEC) No 2032/85 of 23 July 1985 amending Regulation (EEC) No 2393/84 on the grant of aid for the use in wine making of concentrated grape must and rectified concentrated grape must in respect of the 1984/85 wine-growing year should be sent to the Commission by the Member States should also be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Articles 14 (4) and 65 thereof, Whereas Article 4 of Commission Regulation (EEC) No 2393/84 (3) lays down that the aid shall be paid to the producer not later than 31 August 1985 except in cases of force majeure or where administrative enqui ­ ries have been commenced concerning entitlement to the aid ; Whereas it has become apparent that, owing to ad ­ ministrative difficulties associated with the apparent restructuring of certain intervention agencies, certain Member States will not be in a position to abide by this date ; whereas it seems desirable to extend this date until 30 September 1985 ; whereas, as a result of this extension, the date by which the communications within the meaning of Article 6 of this Regulation HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2393/84 is hereby amended as follows : 1 . In Article 4 '31 August 1985' is replaced by '30 September 1985'; 2. In Article 6 '31 October 1985' is replaced by '30 November 1985'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5. 3 . 1979, p . 1 . 0 OJ No L 89, 29. 3 . 1 985, p. 1 . 0 OJ No L 224, 21 . 8 . 1984, p . 6 .